DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 10/27/2021 have been received and entered. Claims 1, 10 and 18 have been amended. Claims 1-20 are pending in the application.
Applicants’ remark has been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because the amendment submitted by the applicants included limitation that clarify the claimed invention to overcome the rejection in the record. The closest prior art, Bohec et al (US 20100175886) discloses inputs included key states of the ocean and atmosphere as well as geological age. Processes operate throughout geological time. Contingencies are aspects of a particular geological setting or age that influence or condition the process. Network having sets of variables connected to relates nodes, assign at least one data values and probabilities having the respective data values, solving the network including the data and probability distributions for at least one of the one or more unknown variables using network algorithm programmed on a computer (pars 0020 and 0059, figure 2).  When considered as a whole, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation of the claimed invention as recited in the claims 1, 10 and 18 for corresponding operation of “…generating a first probability distribution…selecting a time of interest…assessing a nature of the geological age…generating a second probability distribution for the time of interest; and determining a likelihood that the geological age constraint of the geological . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bohec et al (US 20100175886) discloses retrodicting source-rock quality and paleoenvironmental conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





	/BRYAN BUI/               Primary Examiner, Art Unit 2865